Appellant was convicted of murder in the first degree, and his punishment assessed at confinement in the penitentiary for life.
Appellant complains of the action of the court overruling his motion for continuance, and in refusing to grant him a new trial predicated on that ground. The application for continuance is based on the absence of Mrs. Walter Palmer, by whom appellant expected to prove an alibi; that is, that on the night of the homicide she remained all night at the house of Walter Palmer, the husband of the absent witness. Appellant shows that the witness was placed under bond for her attendance at the previous February term of the district court, this trial being at the August term. It is not shown in the application that the witness attended the court at said February term, nor does the court in his explanation show that she was not there, but merely says that the bond *Page 58 
of the witness was taken for her appearance at the February term. There is no forfeiture shown of the bond, and the State continued the case at said February term; so it is not shown that the witness was then in default. We are inclined to the opinion that diligence was shown. We also believe that the testimony of said witness was material. True, appellant proved his alibi by his wife, and to a certain extent by Walter Palmer. But this was his first application, and appellant was entitled to have the testimony of this witness as to his alibi. The application for continuance should have been granted.
We have examined the bill of exceptions with reference to the action of the court in allowing the district attorney to dismiss the case against Dee Harville, who was indicted for the same offense as appellant. The case was dismissed against this witness, after he had testified, and during the trial of this case. While the better practice would have been to have dismissed the case against the witness before the trial, or after the trial had been concluded, yet we can not say there was reversible error in the action of the court allowing the State to dismiss the case pending the trial. Instead of the jury regarding this action as an expression on the part of the court that the witness had told the truth, as to the homicide, it would rather seem that he was testifying under a bargain with the State; and the effect of the dismissal in the hearing of the jury would in a measure handicap the State. At any rate we do not believe any prejudice to defendant is shown by this action of the court. During the progress of the trial defendant put Pearl Harwille on the stand, and proved by her, among other things, that Dee Harville (her brother) had killed her father, and that appellant Smith was not there and did not participate therein. On cross-examination the district attorney, in order to impeach her, asked her if her uncles, Ben Smith and Jim Smith, had not threatened to kill her if she did not make the statement she had sworn on the stand. To which the witness answered no. The State then undertook to impeach her, and inquired of her if she had not, in a conversation of yesterday with Dee McKay, at a time and place named, told him that she could not tell the truth about the homicide; that she had no home to go to; that the Smiths would have nothing to do with her; and that he, McKay, told her, if she had no home to go to and would tell the truth, she could go to a hotel and he would pay her way. She denied making this statement to McKay; but stated that on the occasion inquired about Dee McKay told her, if she would swear the same thing that Dee Harville had sworn to, that he would board her at a hotel. The State placed said McKay on the stand for the purpose of impeaching said witness Pearl Harville, and on being interrogated, he testified that he had a conversation on yesterday with Pearl Harville; and that she told him she was afraid to tell the truth, for if she did, the Smiths would have nothing to do with her, and after the trial was over she would have no home to go to; and that he said to her that she could go to her friends and stay with them, and she replied she had no friends; and then he *Page 59 
told her, she could go to a hotel, and if she had no money to pay her way, or no one else to help her, that he would pay her way at the hotel.
This was objected to by appellant on the ground that the above statement made by the witness Pearl Harville was made by her on cross-examination by the State and that the same was in regard to an immaterial and irrelevant matter, and was purely hearsay; and because the question asked called for the whole conversation, which was irrelevant, immaterial, and was calculated to injure the rights of defendant before the jury. The court says in explanation that the witness first answered the impeaching questions, and then on cross-examination the balance was brought out; and further the statement as made by Pearl Harville was voluntary and not in response to questions by the State, and the State was permitted to cross-examine on it. It occurs to us that the proper practice on the part of the State would have been, if the answer of Pearl Harville was voluntary and not responsive to the question asked, to move to strike it out on that account. However, we believe it was competent for the State, in impeachment of the witness Pearl Harville, to prove by her, if it could, that she was influenced to falsify her testimony because of her fears of the Smiths or that she would lose her home, and that if she denied this, to impeach her, as was done by the witness McKay.
In this connection appellant presents another bill, which shows that he proposed to prove by the Smiths that they had not threatened the witness Pearl Harville, or used any coercive measures to induce her to make any statement against appellant, or to change her testimony. The court refused to permit this testimony. In this we believe there was error. True, the witness Pearl Harville denied that she had made the statement to McKay that she was afraid of the Smiths, yet McKay testified that she did make such statement; and inasmuch as her testimony was impugned, we believe it was competent, and the court should have permitted the testimony of the two Smiths as above stated.
As presented in another bill of exceptions, we think it was competent to show that appellant admitted that he was engaged in making counterfeit money, and to show that deceased knew this, as furnishing a motive to appellant to commit the homicide. Of course, testimony in regard to the details of his counterfeiting was not admissible, but merely so much as showed that deceased, within the knowledge of appellant, knew that he was engaged in counterfeiting, and that appellant was afraid of him and desired to get rid of him on that account.
It is also insisted that the verdict is not sustained by the evidence, there being no evidence corroborative of the testimony of the accomplice, Dee Harville, who was the main State's witness. We have examined the record carefully in this respect, and in our opinion the contention is correct. Harville was the only witness who testified to facts incriminating appellant. He testified, in effect, that he was present on the night of the homicide, and that he saw appellant slip into the room where he and his father and sister were, and saw him strike deceased *Page 60 
in the head with an ax, and then details the circumstances of his taking his body out, and he assisting him, and throwing it in an old well on the premises. He then testifies in regard to what he himself did under the command of appellant in destroying and disposing of clothing, etc., of deceased, and all evidence of the homicide. Also that he told false stories as to the absence of his father, because of the command of Smith (appellant) and his fear of him. This witness was shown to have previously confessed the crime himself and exculpated defendant. Pearl Harville, who he admits was present at the time or part of the time when the homicide was committed, testified that her brother Dee Harville killed deceased, and that appellant was not there. As stated heretofore in connection with the motion for continuance, appellant proved an alibi on the night of the homicide; that is, that he was not on the premises, but at another house in the neighborhood, where he stayed all night. Certainly if there ever was an accomplice who required corroboration, it was this accomplice, who at first confessed his guilt of the offense and exculpated appellant. But we have looked in vain through this record for any testimony showing any facts proven by outside witnesses tending to corroborate him and inculpate appellant in the homicide. It is suggested by the State that the motive for the homicide on the part of appellant was robbery, and some corn that formerly belonged to deceased was traced to his possession after the homicide, and some money — among other things, a quarter-dollar gold piece, which was a peculiar coin known to have belonged to deceased. But this witness himself accounts for appellant's possession of these articles, and it is not gainsaid by any other testimony. He shows that deceased owed appellant some corn, and that a day or two after the homicide he hauled the corn to appellant. It is also shown that he took from deceased, or his possession, the money which he had, and that he subsequently gave some of this, including the quarter-dollar gold piece, to appellant some days after the homicide. Certainly, if robbery was the motive of appellant, he would have taken the money at the time of the homicide. However that may be, the record explains, without controversy, how appellant came into possession of the above named articles, and that it was through the witness Dee Harville. Unquestionably this can not be claimed as corroborative evidence outside of the accomplice testimony; and as stated before, we have searched in vain for any fact or facts outside the accomplice evidence tending to connect appellant criminally with the offense charged. He admits that he knew of it afterwards; that he knew of it through Dee Harville, and that he concealed the offense for a time. But the fact that the homicide was committed appears to have gotten out through appellant. In the face of this record, evidently the homicide was committed; but there is nothing to incriminate appellant, except the afterthought of Dee Harville, who appears in this record as a self-confessed patricide. For the errors discussed, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 61